Citation Nr: 0021792	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in September 1999 the veteran submitted 
claims for entitlement to an increased rating for a service-
connected heart disorder and for entitlement to a temporary 
total rating based upon hospitalization and convalescence.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

The claims file contains evidence of a current diagnosis of 
PTSD, lay evidence of inservice stressors, and of a plausible 
relationship between PTSD and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, medical evidence includes a January 1997 VA 
outpatient treatment report which provided a diagnosis of 
PTSD.  The examiner's report may be construed as relating 
that diagnosis to the veteran's war experiences.  In 
correspondence dated in June 1998 the U.S. Armed Services 
Center for Research of Unit Records reported that the 
veteran's unit had experienced enemy bombing attacks and that 
an individual identified by the veteran had been killed 
during the war.  Therefore, the Board finds the veteran has 
submitted a well-grounded claim for entitlement to service 
connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board notes the veteran requested an opportunity to 
present evidence at a video conference hearing before a 
member of the Board but did not appear at a scheduled hearing 
in November 1999.  No subsequent statement from the veteran 
or his representative addressing this matter was received by 
the RO; however, correspondence dated in September 1999 
concerning an unrelated claim indicated the veteran had been 
admitted to a VA medical facility.  Therefore, the Board 
finds the RO should clarify whether or not the veteran still 
desires a personal hearing.

The Board also notes that entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

Although the medical evidence in this case includes a January 
1997 VA outpatient treatment report which provided a 
diagnosis of PTSD, a November 1997 VA psychiatric examination 
found the veteran did not meet the criteria for a diagnosis 
of PTSD.  The Board notes, however, that the November 1997 
opinion was provided prior to the RO's receipt of 
correspondence in June 1998 from the U.S. Armed Services 
Center for Research of Unit Records which reported that the 
veteran's unit had experienced enemy bombing attacks and that 
an individual identified by the veteran had been killed 
during the war.  Therefore, the Board finds an additional 
examination is required for an adequate determination of the 
issue on appeal.

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
his representative to clarify whether or 
not he still desires an opportunity to 
present testimony at a personal hearing.

2.  The veteran should be requested to 
identify all sources of medical treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed as to 
which stressor or stressors have been 
verified for the purpose of determining 
whether inservice exposure has resulted 
in current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, must be 
made available for review by the examiner 
in conjunction with the examination.

5.  The RO should carefully review the 
examination report to ensure that it is 
in compliance with this remand, including 
all requested findings and opinions.  If 
not, the report should be returned to the 
examiner for corrective action.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations 
without good cause may adversely affect his claim.  38 C.F.R. 
§ 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals




 

